DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks filed on 2/10/22. Claims 1-9 are pending rejection.
The Declaration under 37 CFR 1.132 filed 2/10/22 is insufficient to overcome the rejection of all claims based upon 35 U.S.C. 103 as being unpatentable over Tanoe JP_61222972_A in view of Tomoi JP_2014218764_A as set forth in the last Office action because:  see Response to Arguments section below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanoe JP_61222972_A (see machine English translation) in view of Tomoi JP_2014218764_A (see machine English translation).
1.	Regarding Claims 1-3, Tanoe discloses a vibration restricting porous sheet containing EVA copolymer (corresponds to claimed thermoplastic elastomer) (Title) comprising voids (corresponds to claimed through-holes) (Page 2, paragraph 2) such that the porosity can range from 40-80% (Abstract). 
2.	However, Tanoe does not disclose the claimed loss factor. Tanoe does disclose using its material in building materials (Abstract).
3.	Tomoi discloses a thermoplastic elastomer sheet that can be used as building materials resulting in excellent damping and sound absorption properties (Derwent Abstract). Tomoi further discloses that said thermoplastic elastomer can be a block containing vinyl aromatic compound (paragraph 0012) and a conjugated dienes such as 3,4-bond units and 1,2-bond units of structural units derived from butadiene and isoprene being 55 mol% or more as well as less than 40 mol% (paragraphs 0013, 0014), as being claimed in instant Claims 2-4. Lastly, Tomoi discloses having a loss tangent (Examples, Table 1). 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous sheet, of Tanoe, by using the thermoplastic elastomer, of Tomoi. One of ordinary skill in the art would have been motivated in trying the thermoplastic elastomer composition in order to obtain the loss tangent as well as obtain the benefits of excellent damping/absorbing properties in building materials. It would also be expected for the combination of Tanoe in view of Tomoi to inherently possess the same loss tangent on account of being made from the same claimed materials. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
5.	Regarding Claim 4, Tanoe in view of Tomoi suggests having a concentration of 90 to 10% by weight in which the units derived from said conjugated diene can be less than 40 mol% (Tomoi: paragraph 0007). The remaining limitations have been discussed above.
6.	Regarding Claim 7, Tanoe in view of Tomoi suggests using a double-sided adhesive tape similar to Applicants’ (Tomoi: paragraph 0036) and thus would inherently be expected to have the same viscosity.
7.	Regarding Claim 8, Tanoe in view of Tomoi suggests having a particle size ranging from 5 microns to 200 microns (Tanoe: Page 2, Paragraph 1) which would expected to generate its voids (corresponds to claimed through holes) overlapping with Applicants’ claimed range.
8.	Regarding Claim 9, Tanoe in view of Tomoi suggests the thickness of its sheet ranging from 3 to 20 mm (Tanoe: Page 3, last paragraph).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanoe JP_61222972_A (see machine English translation) in view of Tomoi JP_2014218764_A (see machine English translation), as applied to Claims 1-4 and 7-9, and further in view of WO_2016125899_A1 (see English equivalent: Uehara USPA_20180030194_A1).
9.	Regarding Claims 5 and 6, Tanoe in view of Tomoi do not suggest using the claimed elastomer nor the softener.
10.	Uehara discloses an elastic member produced by a thermoplastic elastomer composition containing a block copolymer containing polyolefin and softening agent (paragraph 0014) that is excellent in molding processability (paragraph 0021) wherein said softening agent can be 1 to 150 parts relative to 100 parts by mass of said block copolymer (paragraph 0213) and wherein said polyolefin can be in a range of 5 to 90 parts to 100 parts by mass of said block copolymer (paragraph 0076).
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition, of Tanoe in view of Tomoi, by using the polyolefin and softening agent, of Uehara. One of ordinary skill in the art would have been motivated in trying it out of a desire of obtaining excellent molding processability.
Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. 
Applicants state in the Declaration that the “true and correct translation” of the Japanese word found in Tanoe is “voids”.
The Examiner concedes to this translation and does not dispute it as is evident from the previous Non-Final rejection.
Applicants state in the Remarks that “…(i.e. openings) in the present applications which relates to numerous through holes refers to the opening where the front opening and back opening are connected to one.”
The Examiner respectfully submits that given that Tanoe discloses having “voids” that make it “porous”, as shown above in the previous rejection. When the term “void” is used in conjunction with “porous” and “porosity” it inherently entails the sheet having openings, i.e. open voids. If the term “void” was not used alongside being porous and porosity, then it could be a closed-void, or a blind-void, which is more similar to an indentation or internal gap/crevice/slit, etc. Moreover, prior art teaches that when the methods of forming voids found in Tanoe are used, namely, injection of gas or foaming agents, lead to open-cell voids in nonwoven fabrics used in acoustical panels (see USPA_20040231916_A1: Title, Claims 24, 82). As such, the Examiner takes the position that the “voids” found in Tanoe are inherently open and thus fulfill the claimed limitation of being “openings” (i.e. through-holes) as explained in the affidavit.
Applicants explain in the Remarks that Tanoe teaches a non-woven structure having voids, and “in the case of nonwovens”, these voids do not correspond to the claimed through-holes.
The Examiner respectfully submits that this seems to not correspond with what is found in the instant specification which explicitly mentions that non-wovens are examples of sheets having through-holes (see prepub: paragraph 0095).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 17, 2022